Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “such that a some portion of the hair” on Page 4, should read, “such that some portion of the hair”.  
Appropriate correction is required.
Claim Interpretation
Applicant recites “rope” in the claims. Traditionally, rope is traditionally defined as “a length of strong cord made by twisting together strands of natural fibers such as hemp or artificial fibers” as disclosed by the Oxford Dictionary. Rope is also defined as  “a length, especially a thick flexible length, of something” as defined by Collins Dictionary. Applicant’s specification states, “the rope may comprise an elongated foam rubber core having a circular or ovular encased by a second fabric.” Therefore, when applying prior art, it is being interpreted broadest reasonable interpretation of the word “rope”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 6 and 7 recites the limitation "the second fabric" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is indefinite because it excludes the selection from the other groups in claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 reads  “the accessory of Claim 13”. It is examined as dependent from Claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US 20040211439) in view of Anzevino (US 20060042649).
Regarding Claim 1, Silva, in the same field of endeavor, discloses a hair accessory 1 comprising: an elongated rope 2 having a first end (where 2 connects to 3; see Figure 1) and a second end (where 2 connects to 4; see Figure 1); a first stretchable loop 3 at the first end of the rope and a second stretchable loop 4 at the second end of the rope (see Figure 1).
Silva does not disclose a hair accessory with an elongated rope and at least one hair fastener.
Anzevino, in the same field of endeavor discloses, a hair accessory that is an elongated (abstract) tubular member with a hair fastener 60. It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member and hair fastener in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Claims 2, 5, and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of  Cave (US 20040055614).
Regarding Claim 2, Silva/Anzevino discloses the invention substantially as claimed.  However, Silva/Anzevino fails to disclose the first stretchable loop and the second stretchable loop each comprise an elastic encased by a first fabric.
Cave, in the same field of endeavor, discloses a scrunchie 10 composed of fabric (abstract) with an inner elastic 16 that is encased within (Paragraph [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino’s hair device with the fabric of Cave as satin does not damage the hair while holding it in place. 
Regarding Claim 5,  Silva/Anzevino discloses the invention substantially as claimed.  Silva does not disclose the rope comprises an elongated flexible casing stuffed with a flexible material.
Anzevino discloses the rope comprises an elongated flexible casing stuffed with a flexible material (Paragraph [0020] discloses the core is foam which is flexible). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s foam core in order to have a pliant material that is able to hold its shape when hair is wrapped around it.
Regarding Claim 8, Silva does not disclose that the fastener is a spring clip.
Anzevino discloses the fastener is a spring clip (Paragraphs [0021] & [0023] and Figure 6). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s hair fastener in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Regarding Claim 9, Silva does not disclose that the fastener is fixed to the midpoint of the rope.
Anzevino discloses that the fastener is fixed to the midpoint of the rope (Paragraph [0023] and Figure 6). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s hair fastener in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of  Cave and Oates (US 20130186420)
Regarding Claim 3, Silva does not disclose the rope comprises an elongated foam rubber core having a circular cross-section encased by a second fabric.
Anzevino discloses an elongated foam core 12 having a circular cross-section encased by a fabric (Paragraph [0019-0020]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Oates, discloses a hair roller for rolling hair around (Abstract) that is filled with a foam rubber core (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino/Cave’s device with Oates foam rubber core in order to have a pliant material that is able to hold its shape when hair is wrapped around it.
Regarding Claim 4, Silva does not disclose the rope comprises an elongated foam rubber core having a ovular cross-section encased by a second fabric.
Anzevino discloses the rope comprises an elongated foam core (Paragraph [0019-0020]) having a ovular cross-section (disclosed as tubular fabric which as defined by Merriam-Webster is a woven fabric made in a circular form, however, it is also disclosed as flexible meaning it can be deformed into an ovular shape) encased by a fabric (Paragraph [0019-0020]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head. Also, the ovular cross-section is deemed matter of design choice, well within the skill of the artisan, obtained through routine experimentation is determining optimum results with the curl shape.
Oates, discloses a hair roller for rolling hair around (Abstract) that is filled with a foam rubber core (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino/Cave’s device with Oates foam rubber core in order to have a pliant material that is able to hold its shape when hair is wrapped around it.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of  Cave and Marcin (US 20180055180)
Regarding Claim 6, Silva/Anzevino discloses the invention substantially as claimed.  Silva does not disclose the second fabric is a microfiber.	Marcin, in the same field of endeavor, discloses a tubular foam member (Paragraph [0015]) that is used to curl hair. Furthermore, Marcin discloses that discloses the second fabric is satin (Paragraph [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva’s hair device with the fabric of Anzevino’s fabric as microfiber does not damage the hair while holding it in place. 
Regarding Claim 7, Silva/Anzevino/Marcin as modified disclose the invention substantially as claimed. However, Silva does not disclose the first fabric is the same as the second fabric.
Cave, discloses a scrunchie 10 with an inner elastic 16 that is composed of satin [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino’s hair device by incorporating it with the fabric of Cave as satin on both fabrics since satin does not damage the hair while holding it in place. 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of Damon (US 889873)
Regarding Claims 10-11, Silva/Anzevino/Cave disclose the device sustainably as claimed. However, Silva does not disclose at least two fasteners, positioned equidistantly from the midpoint of the rope, and the fasteners are combs.
Damon, in the same field of endeavor, discloses a hair accessory (Figure 1) with two fasteners (4; figure 1), positioned equidistantly from the midpoint of the rope (see Figure 1) and the fasteners are combs (figure 1; Page 1, Lines 62-71). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino/Cave’s hair accessory with the fasteners of Damon in order to more effectively retain the device upon a user’s head during activity or sleep. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of Campbell (US 20170112252).
Regarding Claims 12-13, Silva/Anzevino discloses the invention substantially as claimed.  Silva does not discloses that the rope comprises a fabric and at least one textured surface on the fabric, the textured surface is hook tape.
Anzevino discloses an elongated foam core 12 having a circular cross-section encased by a fabric (Paragraph [0019-0020]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Campbell discloses the hair member (Figure 1) comprises a fabric (Paragraphs [0010-0011]) and at least one textured surface on the fabric and a textured surface  that is a hook and loop surface (Paragraph [0010]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Campbell’s textured surface to allow the user to size the device to their head.

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino and in view of Campbell.
Regarding Claim 14, Silva discloses a hair accessory comprising: a first member 2’ and a second member 10, having a first end (where 2’ and 10 connects 3’) and a second end (where 2’ and 10 connects 4’), and a first stretchable loop 3’ fixed to the first end of the first elongated rope and a second stretchable loop 4’ fixed to the second end of the first elongated rope.
Silva does not disclose wherein the first elongated rope and the second elongated rope are fixed together by at least one hair fastener; a first mating fastener position on the first end of the first elongated rope and on the second end of the first elongated rope; and a second mating fastener positioned on the first end of the second elongated rope and on the second end of the second elongated rope. 
Anzevino, discloses a hair accessory that is an elongated (abstract) tubular member with a hair fastener 60 that fixes the hair to the tubular member (Paragraph [0021]) and that multiple sections 18 and 22 are secured to. It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member and hair fastener in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
	Campbell discloses a hair accessory (Figure 1) wherein the first elongated rope and the second elongated rope are fixed together by at least fabric fastener 1; a first mating fastener position on the first end of the first elongated rope (8 on the top part of 6; Figure 1; Paragraph [0019]) and on the second end of the first elongated rope(see Figure 1) and a second mating fastener positioned on the first end of the second elongated rope  (8 on the bottom part of 6; Figure 1; Paragraph [0019]) and on the second end of the second elongated rope (see Figure 1). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Campbell’s fasteners in order to secure the curls around the accessory for a desired period of time without the hair coming loose.
Regarding Claim 15, Silva does not disclose that the fastener is fixed to the midpoint of the first and second ropes.
Campbell discloses that the fastener 1 is fixed to the midpoint of the rope (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Campbell’s hair fastener in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Regarding Claim 17, Silva does not disclose the rope comprises a second fabric.
Anzevino discloses the rope comprises a second fabric (Paragraph [0019-0020]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s fabric member in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Regarding Claim 18, Silva does not disclose the rope comprises a ropes having the same cross section and the cross section is a circle.
Anzevino discloses the ropes (Paragraph [0016]) having a tubular member) have the a circular cross section (See Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Anzevino’s elongated tubular member in order to secure the hair in place at the top of the head so that it does not move when the user is moving their head.
Regarding Claim 19, Silva does not disclose the first mating fastener and the second mating fastener mate the first end of the first elongated rope with the first end of the second elongated rope and mate the second end of the first elongated rope with the second end of the second elongated rope.
Campbell discloses the first mating fastener and the second mating fastener mate the first end of the first elongated rope with the first end of the second elongated rope and mate the second end of the first elongated rope with the second end of the second elongated rope (the mating of 8 together; Figure 1; Paragraph [0019]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Campbell’s fasteners in order to secure the curls around the accessory for a desired period of time without the hair coming loose.
Regarding Claim 20, Silva does not disclose the first mating fastener and the second mating fastener are snaps.
Campbell discloses the first mating fastener and the second mating fastener are snaps (Paragraph [0019]). It would have been obvious to one of ordinary skill in the art to have modified Silva’s hair accessory with Campbell’s snap fasteners in order to secure the curls around the accessory for a desired period of time without the hair coming loose.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Anzevino further in view of  Cave.
Regarding Claim 16, Silva discloses the first stretchable loop and the second stretchable loop each comprise an elastic encased by a first fabric.
Cave, in the same field of endeavor, discloses a scrunchie 10 with an inner elastic 16 (Paragraph [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Silva/Anzevino’s hair device with the fabric of Cave as satin does not damage the hair while holding it in place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772